REISSUE FINAL OFFICE ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a Final Office Action for Reissue Application 15/949,385 (“‘385”) in response to the Amendments and Remarks filed January 6, 2021.
	Claims 1-23, 27-38, 40-43, and 46-52 have been previously cancelled.  Claim 45 is being amended.  Claim 60 is being added.  Claims 24-26, 39, 44-45, and 53-60 are now pending.

Continuation Reissue
‘385 is a continuation reissue of Application 15/277,516 (now RE46,828), which is a reissue of U.S. Patent No. 7,349,776 (“‘776”).

Related IPRs and Concurrent Proceeding
	Examiner has reviewed the documents in IPR2019-01502 filed August 16, 2019 and IPR2019-01539 filed August 23, 2019.  Both IPRs have had a Decision Denying Institution of Inter Partes Review.  Examiner also notes 2:18cv320 Jaguar Land Rover Limited V. Bentley Motors Limited Et Al, currently open.





Reason for Reissue
	This is a non-broadening reissue.  The error upon which '385 is based is “by reason of the patentee claiming more or less than he had the right to claim in the patent.”  Specifically, the Reissue Declaration by Assignee filed April 10, 2018 (“Reissue Dec”) states, 
“One error to be corrected is the omission of a claim directed to a vehicle comprising a vehicle control system operable in at least two off-road driving modes and an on-road mode, and a brake subsystem, wherein one of the off-road modes is a plough surface mode in which the brake subsystem is arranged to allow a high degree of wheel slip under braking relative to the on-road driving mode and/or the second off-road driving mode. This error has been corrected by the addition of claim 21.”

Terminal Disclaimer
The terminal disclaimer filed on January 6, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of RE46828 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
	Applicant’s arguments regarding the 35 USC 112 (f)/sixth paragraph claim interpretation regarding the limitation “arranged to” have been fully considered and are found persuasive.  Therefore, the 35 USC 112 (f)/sixth paragraph claim interpretation is withdrawn.  



Claim Rejections - 35 USC § 251
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.  The error relied upon in the Reissue Dec refers to a plough surface mode, which is not recited in any pending claims and also refers to claim 21, which has been canceled.
Claims 24-26, 39, 44-45, and 53-60 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.

Allowable Subject Matter
Claims 24-26, 39, 44-45, and 53-60 would be allowed upon overcoming the 35 USC 251 rejection.
As per claims 24-26, 39, and 53-59, none of the prior art of record, alone or in combination, discloses, inter alia, a vehicle control system arranged to control a plurality of vehicle subsystems each of which is operable in a plurality of subsystem configuration modes, wherein the vehicle control system is operable in a plurality of driving modes in each of which it is arranged to select the subsystem configuration modes in a manner suitable for a respective driving surface, wherein the plurality of driving modes includes at least two off-road modes in which the subsystem configurations are controlled in a manner suitable for driving on respective off-road driving surfaces, and still further wherein one of the off-road modes is a mode in which the subsystems are controlled in a manner suitable for driving on rocks and/or boulders.
inter alia, a vehicle control system arranged to control a plurality of vehicle subsystems each of which is operable in a plurality of subsystem configuration modes, wherein the vehicle control system is operable in a plurality of driving modes in each of which it is arranged to select the subsystem configuration modes in a manner suitable for a respective driving surface, and further wherein the plurality of driving modes includes at least two off-road modes in which the subsystem configurations are controlled in a manner suitable for driving on respective off-road driving surfaces, and an on-road mode in which the subsystem configurations are controlled in a manner suitable for driving on-road, and further wherein one of the plurality of vehicle subsystems is a transmission system operable in a plurality of transmission ratios and including a transmission control means arranged to monitor at least one parameter of the vehicle and to select the transmission ratios in response, and wherein the subsystem configuration modes include a plurality of transmission configuration modes in which the transmission ratios are selected differently in response to said at least one parameter.
As per claim 60, none of the prior art of record, alone or in combination, discloses, inter alia, a vehicle control system arranged to control a plurality of vehicle subsystems each of which is operable in a plurality of subsystem configuration modes, wherein the vehicle control system is operable in a plurality of driving modes in each of which it is arranged to select the subsystem configuration modes in a manner suitable for a respective driving surface, and further wherein the plurality of driving modes includes at least two off-road modes in which the subsystem configurations are 

Information Disclosure Statement
Prior art is evaluated in accordance with the policy of MPEP 2256, which states:  
“Where patents, publications, and other such items of information are submitted by a party (patent owner or requester) in compliance with the requirements of the rules, the requisite degree of consideration to be given to such information will be normally limited by the degree to which the party filing the information citation has explained the content and relevance of the information. The initials of the examiner placed adjacent to the citations on the form PTO /SB /08A and 08B or its equivalent, without an indication to the contrary in the record, do not signify that the information has been considered by the examiner any further than to the extent noted above.”

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.


Notification of Prior or Concurrent Proceedings
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which RE46,828 or ‘776 is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Future Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michelle Tarae whose telephone number is (571)272-6727.  The Examiner can normally be reached on M-F 7:30-4.
If attempts to reach the Examiner by telephone unsuccessful, the Examiner’s supervisor, Andrew Fischer, can be reached on 571-272-6779.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/CATHERINE M TARAE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


Conferees:
/RSD/                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992